Citation Nr: 0820129	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  99-06 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury, including the foot, hip, and leg.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

In April 1999 the appellant was afforded a personal hearing 
in front of a hearing officer at the RO.  A transcript of the 
hearing has been associated with the claim file.

This case was previously before the Board.  In October 2000, 
the issue of whether new and material evidence had been 
submitted to reopen the claim for service connection for 
residuals of a left ankle injury, including the foot, hip, 
and leg, and entitlement to service connection for a 
disability of the right foot, ankle, leg, hip and lower back 
was remanded to the agency of original jurisdiction (AOJ) for 
additional development.  

In September 2002 the Board reopened the claim for service 
connection for residuals of a left ankle injury including 
foot, hip, and leg and remanded the case.  The issue 
pertaining to the right ankle was withdrawn by the appellant.

In October 2003 the Board remanded the issues of entitlement 
to service connection for residuals of a left ankle injury, 
including the left foot, hip, and leg, and entitlement to 
service connection for a low back disorder.  The Board notes 
that the appellant had withdrawn the claim pertaining to the 
right lower extremity.

In June 2005 the Board denied the claims.

In August 2007 the United States Court of Appeals for 
Veterans Claims set aside the Board's decision and remanded 
the case for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2004 the veteran sent private medical records to the 
Appeals Management Center (AMC).  The treatment records have 
been date stamped as received by the AMC.  The Court has 
determined that it is not clear from the record whether the 
AOJ considered this evidence prior to issuing the SSOC of 
December 2004.  Furthermore, there is no indication in the 
record that the veteran waived initial consideration of this 
evidence by the AOJ.  The Board must comply with the Court.  
This a decision of the Court rather than a joint motion.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue the veteran a 
supplemental statement of the case 
regarding the issues of entitlement to 
service connection for residuals of a 
left ankle injury, including the foot, 
hip, and leg, and a low back 
disability.  It must clearly be 
established that the AOJ has reviewed 
the evidence of record.

The AOJ is at liberty to note what the 
date stamps mean or indicate and what 
evidence had been previously considered 
and when.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



